Mr. Leake and Mr. Stites being heard on behalf of the plaintiff, and Mr. Whitfield, the recorder of the city of Savannah, on behalf of the corporation, and the question being one of importance, the judge took time to advise.

Cur. ad. vult.

John Y. Noel, Esq. Mayor.
Sir,
Please to take notice, that I shall, on Monday, the 2d September next, move the Hon. George Jones, Esq., Judge of Superior Courts for the eastern district, for a rule, to show cause why an attachment should not issue against you for a contempt in directing the city marshal, by your order, to take a bond and security from one Walter Roe, for his ap« *35pearance personally before the city council; by which order, the said Walter Roe was again arrested, after the proceedings of the city council against the said Waller Roe had been stayed or suspended, for a fine inflicted under the quarantine law of this state, by the said judge of the Superior Court.
(Signed,) Thomas U. P. Charlton, A. Q.
Charles Cope, Esq. City Marshal.
Sir,
Please to take notice, that! shall, on Monday, the 2d ofSeptember, move the Honourable George Jones, Esq. judge of the Superior Courts of the eastern district of this state, for a rule to show cause why an attachment should not issue against you for a contempt in arresting one Walter Roe, by order of John Y. Noel, Esq. mayor of the city of Savannah, after the proceedings of the city council, against the said Walter Roe, for a fine inflicted on him under the quarantine law of this state, had been stayed or suspended by the said judge of the Superior Courts.
Thomas U. P. Charlton, Att’y Gen.
Copies of these notices having been duly served on John Y. Noel, Esq. mayor of the city of Savannah, and Charles Cope, Esq. marshal of said city, Mr. Attorney General now moved the court for a rule to show cause why attachment should not issue against the said John Y. Noel and Charles Cope, Esqrs. for the contempts aforesaid. Thereupon, and by consent of the recorder, it is ordered, that the said John F. Noel, Esq., mayor of the city of Savannah, and Charles Cope, Esq. marshal of the said city, do show cause, on the first day of the next term ; and that they be respectively served with a copy of the order.